
	
		I
		112th CONGRESS
		1st Session
		H. R. 3380
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2011
			Mr. Burton of Indiana
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act
		  concerning safe dietary ingredients in dietary supplements.
	
	
		1.Short titleThis Act may be cited as the
			 Dietary Supplement Protection Act of
			 2011.
		2.FindingsThe Congress finds as follows:
			(1)Improving the
			 health status of United States citizens ranks at the top of the national
			 priorities of the Federal Government. The importance of nutrition and the
			 benefits of dietary supplements to health promotion and disease prevention are
			 well known and have been documented in scientific studies.
			(2)Since enactment of
			 the Dietary Supplement Health and Education Act of 1994 (DSHEA), dietary
			 supplements have had an exemplary public health safety record. Based on
			 national surveys, in 1994, 50 percent of the 260,000,000 Americans regularly
			 consumed dietary supplements. In 2006, 232,000,000 adults over the age of 18
			 alone consumed dietary supplements, 53 percent of the United States adult
			 population.
			(3)There were 4,000
			 dietary supplements in the marketplace in 1994, and in 2006 an estimated 29,000
			 dietary supplements were being consumed daily by Americans. Since the enactment
			 of DSHEA, there has been 17 years of additional historical use-safety
			 experience conducted by millions of Americans. Over 17 years, approximately
			 25,000 new supplements with new dietary ingredients have been approved by the
			 Food and Drug Administration (FDA) under DSHEA and have and are being safely
			 consumed by Americans.
			(4)Since January
			 2007, FDA regulations governing dietary supplement manufacturer good
			 manufacturing practices, dietary supplement adverse event reporting, and
			 private sector voluntary testing and auditing for supplement quality and purity
			 have improved postmarketing consumer safety. Before DSHEA, these mechanisms did
			 not exist.
			(5)There are DSHEA
			 grandfathered supplements, dietary ingredients, and classified
			 products which were on the market before October 15, 1994, and generally
			 recognized as safe for human consumption. FDA regulatory policy,
			 industry practices, and consumer marketplace paradigms have drastically changed
			 over 17 years, but this policy has not.
			(6)The definition of a new dietary ingredient
			 in section 413 of the Federal Food, Drug and Cosmetic Act (21 U.S.C. 350b) does
			 not recognize the current safe market in supplements, nor how intensively
			 supplements have been regulated over the 17 years since enactment of DSHEA to
			 protect public health and safety, and should be updated to reflect this
			 reality.
			3.New dietary
			 ingredient definitionSection
			 413(d) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350b(d)) is
			 amended by striking October 15, 1994 each place it appears and
			 inserting January 1, 2007.
		
